NU SKIN ENTERPRISES

Corporate Executive - Incentive Bonus Plan (US Based)
July 2001 (updated August 15, 2001)

Purpose

  Nu Skin Enterprises, Inc. (“Nu Skin”) believes that sound compensation
programs are essential to the retention, attraction and motivation of personnel
. The purpose of the Plan is to focus executives on excellent, sustained
performance that leads to long-term growth, profitability and stability.  


Objectives

  The objectives of the Incentive Plan include:  


• Focusing executives on the achievement of Nu Skin Enterprise business and
strategic objectives;


• Enhancing operational efficiency and teamwork within each division/region and
across divisions and regions;


• Increasing revenue and operating income on a constant currency basis; and


• Attracting, retaining and motivating executives by emphasizing “pay for
performance” compensation programs that offer competitive total compensation
(base salary + incentives) opportunities based on achievement of Company
financial and strategic objectives.


Effective Plan Date, Duration and Performance Cycles

• Effective Plan Date


  The effective Plan date is July 1, 2001. The Plan is in effect until further
notice and can be cancelled or changed by notification to plan participants
prior to the start of any fiscal quarter.


• Performance Cycles


  Executives are eligible to earn the incentive award each fiscal quarter
calculated on the individual’s base salary as of the start of the quarter, and
based upon the Company’s performance during the quarter.


• Constant Currency Basis


  The Operating Profit and Revenue targets will be set based on budgets and
projections converted on a constant currency basis and the results for each
fiscal quarter will be converted to constant currency amounts for use in
computing performance bonuses.


  Constant Currency means using the same currency exchange rate used to
translate the financial results for the corresponding period of the prior year,
thus eliminating the impact of currency fluctuations. These amounts will be
computed by the NSE Finance Department.

Incentives and Participants

  Executive Incentive Plan Participants have target award opportunities designed
to reward superior Corporate and Division/Region performance and maintain
externally competitive total cash compensation commensurate with the Company's
performance:  


  Participants’ incentive awards will be based upon the areas of the Company in
which they contribute, and


  Participants are assigned a target incentive award opportunity expressed as a
percentage of their base salary. The following chart summarizes the percentages
used to calculate the bonus for each executive group.


INCENTIVES                   Position Total
Target
Incentive NSE
Profit
Portion NSE
Revenue
Portion Division/
Region
Revenue Chairman & CEO 60% 60% 40% 0% Senior Vice Presidents 60% 60% 40% 0% EVPs
60% 60% 40% 0% Division Presidents, Regional VPs 50% 60% 10% 30% Division COO,
U.S. General Manager 40% 60% 10% 30% Corporate VPs > 5 years VP service 40% 60%
40% 0% Corporate VPs < 5 years VP service 30% 60% 40% 0% Division, Country Vice
Presidents 30% 60% 10% 30%

PARTICIPANTS       Position Participants Chairman & CEO Blake Roney, Steve Lund
Senior Vice Presidents Brooke Roney, Sandie Tillotson, Max Pinegar Executive
Vice Presidents Truman Hunt, Corey Lindley Division Presidents, Regional VPs
Lori Bush, Joe Chang, Richard King, Robert Conlee, Mark Wolfert, Mike Smith U.S.
General Manager, Division COO Scott Schwerdt, Jack Peterson Vice Presidents > 5
years VP service Mark Adams, Claire Averett, Max Esplin, Gary Garrett, Rich
Hartvigsen, Sid Henderson, Larry Macfarlane, Brad Morris, R. Brent Ririe, Mike
Smith Vice Presidents < 5 years VP service Joe Ford, John Fralick, James Frary,
Keith Howe, Ritch Wood, Rob Young Division, Country Vice Presidents Luiz
Cequeira, Char Knox, Brett Nelson, Bart Mangum

Critical Success Factors ("CSF's")

• The Company will use operating profit and revenue as Critical Success Factors
(“CSF’s”).


• The incentive bonus will be weighted 60% to operating profit and 40% to
revenue.


• As shown in the table above, Division or Region/Country executives will split
the revenue based bonus between Corporate (10%) revenue and Division or
Region/Country (30%) revenue. The Division or Region/Country executive must
achieve at least 80% of their respective Division or Region/Country target
revenue in order to be eligible for any payment related to the Corporate portion
of the incentive. In addition, to receive the Division or Region/Country revenue
portion of the bonus the Division/Region/Country threshold level of 90% must be
met.


Performance Thresholds

• Threshold levels represent the minimum acceptable actual performance levels,
relative to the targets, required for incentive pay-out.


  • The threshold level for operating profit is 95%


  • The threshold level for revenue is 90%


  Note: If either CSF is below the threshold level at the end of the Plan
performance cycle, no incentive will be paid.


• At the Threshold level of performance, the incentive pay-out will begin at 50%
and increase linearly to the Targeted or 100% level of performance.


• Target levels are set to essentially be in line with achievement of 100% of
budgeted revenue and operating profit.


• Outstanding levels represent performance levels that exceed the target
objectives. The bonus continues to increase linearly when the targets are
exceeded.


Target Guidelines

• Target incentive award levels are set by the executive committee based on the
individual’s level of job responsibility, considering that job’s potential to
impact NSE’s financial performance, as well as competitive total compensation
practices (base salary plus incentives) for comparable jobs within organizations
similar in size and scope.


• The actual incentive payout may be smaller or larger, depending on overall
NSE, and Division or Region/Country performance results.


Incentive Award Pay-out Guidelines

• Eligible participants will be chosen by the Chairman and the CEO/President and
approved by the Executive Compensation Committee, and must be on the payroll at
the time of the payment;


• The number of days from the date the Participant was selected for
participation to the fiscal quarter-end will be used to prorate the incentive
award;


• Participants will receive their awards, when earned, by separate check;


• Award payments shall be subject to any State and/or Federal tax withholdings;
and


• Payments will be made approximately sixty days after each quarter-end.
